Case 1:13-cr-00378-AJN Document 212 Filed 07/21/21 Page1of1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

ROTHMAN, SCHNEIDER, SOLOWAY & STH pocz:
Attomeys at Law DATE FILED:__ 7/21/2021 721 72021
100 Lafayette Street, Suite 501
New York, NY 10013

 

Franklin A. Rothman Tel: (212) 571 5500
Jeremy Schneider Fax: (212) 571 5507
Robert A. Soloway

David Stern

Rachel Perillo

 

 

 

 

 

VIA ECF
Hon. Alison J. Nathan
United States Courthouse .
40 Foley Square
New York, New York 10007 t
Re: U.S.A. v William Tucker SO ORDERED. 7/21/2021
Ind #: 13-CR-378 (AJN) ALISON J. NATHAN, U.S.D]J.
Dear Judge Nathan: SO ORDERED.

Pursuant to your Honor’s order of June 7, 2021, the time for
counsel to submit a supplement to Mr. Tucker’s pro se compassionate
release motion expires tomorrow, July 22, 2021. I write to seek an
additional five days, to and including Monday, July 26 because
while the motion is very nearly complete, I await receipt of a
significant number of corroborative documents from several sources
which are important to the motion. The government, by AUSA Edward
Imperatore, has no objection to this request.

Thank you very much for your attention to this matter.

Respectfully,

Rebert UA. Scloway

Robert A. Soloway
RAS:sc
